Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments with respect to claim(s) 1-23 have been considered but are moot in view of new grounds of rejection.

 	Objection for claim 17 has been withdrawn. 

Applicant submits Tsruya is silent regarding how the availability of signal measurements or corresponding radio map determines a parameter for the collection of radio data.  Though not referenced in examination regarding “availability/completes of signal measurements or corresponding radio map and the determination of the predetermined intervals”, Applicant states with [0148], “there is no connection between the availability/completeness of signal measurements or corresponding radio map and the predomination of the predetermined intervals”.

the parameters comprise determining one or more of: a frequency for collecting radio data (see [0148], “radio maps which are generated at "predetermined intervals". As used herein, the term "predetermined interval" may refer to a period of time elapsed between two consecutive generations of a radio map”). The intervals are parameter that relate to the frequency for collecting radio data. 

Regarding how the availability of signal measurements or corresponding radio map determines a parameter for the collection of radio data. Tsruya discloses the following:
[0018] In other implementations of the radio maps, the wireless signals propagation characteristics may include additional information, including the expected variance of the signal strength measurements, the probability to receive signals at a specific point, etc. 
[0019] Other types of radio maps are those where the wireless signals propagation characteristics comprise the propagation channel parameters at points or zones in the area, instead of the expected signal strength as previously described. Keeping the propagation channel parameters instead of expected signal strength values may provide the possibility to generate a more compact radio map since the same channel parameters may be used for large zones in an area and sometimes for a group of receivers or transceivers.
 	Here, Tsruya specifically points out the benefits of certain parameters (propagation channel parameters) versus (signal strength) incorrected a complete or compact radio map.
An area may be divided into a plurality of zones, and consequently a radio map may include wireless signal propagation characteristics and/or propagation channel parameters related to at least one zone of said plurality of zones.

[0066] The quality of the radio map also depend (among other parameters) on the amount of signal measurements received in the at least one processor 6, the amount of different locations in the area 1 associated with the mobile devices 3, 4a-4b, 8 which transmitted the wireless signals 16, 5a-5b, 9 and the amount and location of the wireless transceivers 2a-2f which received and measured those signals 16, 5a-5b, 9.
[0120] In other embodiments, the decision whether or not a new radio map generation is started, may be more generic and based on one or more of the following parameters: [0121] The number of transmitters and/or receivers in the area. [0122] The amount of information associated with at least one wireless device (e.g. total number of new signal measurements) in the area. [0123] The number of new signal measurements reported from each receiver. [0124] The size of the area. [0125] The number of grid points in the radio map. [0126] The point in time associated with the signal measurements. [0127] The percentage of the area covered by the new signal measurements. 
 	In paragraphs [0050], [0066] and [0120], Tsruya indirecty and directly states availability of signal measurements or corresponding radio map determines a parameter for the collection of radio data.  Here, Tsruya teaches the quality of a radio map depends on the parameters utilized and the availability of such parameters. Tsruya also discloses “the decision whether or not a new radio map generation is started, may be more generic and based on one or more of the following parameters”.
Terminal Disclaimer
Terminal Disclaimer filed 6/3/2021 has been received and approved. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-11, 14-15, 17-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsruya et al. (2013/0035109 A1).

Regarding claims 1, 14 & 18, Tsruya discloses a method, apparatus and non-transitory computer readable storage medium comprising:

determining a status (see [0051] “collection of data elements” organized as a “data set”,  real examples of radio map status including characteristics, date/time, quality thresholds, data structure, geographical information, geometric shapes, statistical data) associated with a radio map (see radio map [0057]) for indoor positioning (see indoors, fig. 1 [0056]), the predetermined amount of information” which is a status representation of how many information pieces or records are used to generate a new radio map) one or more of availability or completeness of at least a portion of the radio map (see [0119] “This will avoid starting this process when only little information is available”, therefore, there is an indication of availability or completeness) wherein the radio map includes positioning information for estimating a position of a mobile device based on a comparison of the positioning information with radio data (see [0031], “The method may further include using the third information to modify at least one estimated location of the at least one wireless device associated with the first and second information.” [0032], “The location system may use the generated radio map to estimate the position of mobile wireless devices in the area.”);

determining one or more parameters (generating a new map based on parameters [0120]) for collection of radio data (signal measurements [0069]) based at least partially on availability or completeness (see [0120] “the decision whether or not a new radio map generation is started, may be more generic and based on one or more of the following parameters” and following short paragraphs point availability and completion with “size of the area”, “percentage of area covered”, “number of grid points on the predetermined amount of information” which is a status representation of how many information pieces or records are used to generate a new radio map), wherein determining (see “based on” implies the determination [0120]) the parameters comprise determining one or more of: a frequency for collecting radio data (see [0148], “radio maps which are generated at "predetermined intervals". As used herein, the term "predetermined interval" may refer to a period of time elapsed between two consecutive generations of a radio map”), an area in which to collect radio data ([0127] The percentage of the area covered by the new signal measurements.), or a radio technology to be used for collecting radio data; and

triggering or engaging in collection of radio data in accordance with the one or more determined parameters (see [0146], “continuously generate radio maps using updated information”).


Regarding claim 2, Tsruya discloses the method of claim 1, wherein the status of the at least the portion of the radio map is unavailable or indicative of a condition in which no radio data was previously collected (see certain part in [0069] therefore not complete),

Regarding claim 4, Tsruya discloses the method of claim 1, wherein the status of the at least the portion of the radio map is incomplete or indicative of a condition in which less than a predetermined amount of radio data was previously collected (see [0140], “the relevant steps of the process 117-118 can be repeated until the difference between two consecutive generated radio maps is smaller than a certain threshold (e.g. based on the signal strength difference between corresponding zones or points in both radio maps”).

Regarding claim 5, Tsruya discloses the method of claim 4, further comprising:

setting a frequency (see [0140], “iteration counter threshold”) for the collection of radio data in response to the status of the radio map being incomplete or indicative of the condition in which less than a predetermined amount of radio data was previously collected (see [0140], “the relevant steps of the process 117-118 can be repeated until the difference between two consecutive generated radio maps is smaller than a certain threshold (e.g. based on the signal strength difference between corresponding zones or points in both radio maps”) .

Regarding claim 6, Tsruya discloses the method of claim 1, wherein the status of the at least the portion of the radio map is complete ([0065] Once a certain amount of information associated with the mobile wireless devices in the area 1 is available to the at least one processor 6, the process of radio map generation for that area 1 may be initiated.) or indicative of a condition in which more than a predetermined amount of radio data was previously collected ([0065] Once a certain amount of information associated with the mobile wireless devices in the area 1 is available to the at least one processor 6, the process of radio map generation for that area 1 may be initiated.).

Regarding claim 7, Tsruya discloses the method of claim 6, further comprising; setting a minimum frequency for the collection of radio data in response to the status of the radio map being complete or indicative of the condition in which more than a predetermined amount of radio data was previously collected (completed [0270] based on signal propagation characteristics being known for each  zone by calculations).

Regarding claim 8, Tsruya discloses the method of claim 1, wherein the status of the at least the portion of the radio map also indicates that the radio map is outdated or indicative of a 

Regarding claim 9, Tsruya discloses the method of claim 1, further comprising scanning for radio signals, wherein the one or more determined parameters for collection of radio data is based on the scanning for radio signals (see one of skill in the art would anticipate or realize search methods for radio signals as scanning [0051]) .

Regarding claim 10, Tsruya discloses the method of claim 1, wherein the one or more determined parameters for collection of radio data is the area in which to collect radio data within the portion of the radio map ([0127] The percentage of the area covered by the new signal measurements.).

Regarding claim 11, Tsruya discloses the method of claim 1, wherein the one or more determined parameters for collection of radio data is the frequency for collecting radio data (see [0148], “radio maps which are generated at "predetermined 

Regarding claim 12, Tsruya discloses the method of claim 1, further comprising: generating or updating the indoor radio positioning map in response to the radio data  ([0076] The term "generate" or "generation" of a radio map refers to the creation of a new radio map or to the modification of an existing radio map. The modification can be done in order to update or refine the data in an existing radio map, to change the size or shape of the area associated with that radio map or to alter any other information related to an existing radio map. ).
Regarding claim 15, Tsruya discloses the method of claim 14, wherein the one or more determined parameters for collection of radio data includes the frequency for collecting radio data (see [0148], see repetitions or frequency).
Regarding claim 17, Tsruya discloses the method of claim 16, wherein the frequency is a second value when the status of the at least the portion of the radio map is incomplete (see [0151] In addition, the predetermined intervals may change as a function of the differences between two consecutively generated 

Regarding claim 19, Tsruya discloses a non-transitory computer readable medium of claim 18, wherein the status of at least the portion of the radio map also indicates whether the portion of the radio map is outdated or indicative of a condition in which a radio environment of the at least the portion of the indoor radio positioning map has changed (needs to be updated [0033]).
Regarding claim 3, Tsruya discloses method of claim 2, further comprising:
setting a maximum value for a frequency for the collection of radio data in response to the status of the radio map being unavailable or indicative of the condition in which no radio data was previously collected (see [0141] the maximum number of iterations will not exceed a predefined number of times (for example in case the CPU resources are limited)).
Regarding claim 20, Tsruya discloses non-transitory computer readable medium of claim 19, wherein the one or more determined parameters for collection of radio data includes the frequency 
Regarding claim 21, Tsruya discloses method of claim 1, wherein when the availability of completeness of at least the portion of the radio map is below a predetermined number of reports, the frequency for collecting radio data is set to a first value (see [0151] In addition, the predetermined intervals may change as a function of the differences between two consecutively generated radio maps. In this case, the intervals may be shorter when the differences between the radio maps are larger, therefore with this understanding any arbitrary value can be set, also see iteration threshold which can be set to first or second value as would be anticipated by artisan of this technology).
Regarding claim 22, Tsruya discloses method of claim 21, wherein when the availability of completeness of at least the portion of 
Regarding claim 23, Tsruya discloses apparatus of claim 14, wherein when the availability of completeness of at least the portion of the radio map is below a predetermined number of reports, the frequency for collecting radio data is set to a first value, and when the availability of completeness of at least the portion of the radio map is above the predetermined number of reports, the frequency for collecting radio data is set to a second value see [0151] In addition, the predetermined intervals may change as a function of the differences between two consecutively generated radio maps. In this case, the intervals may be shorter when the differences between the radio maps are larger, therefore with this understanding any arbitrary value can be set, also see iteration threshold which can be set .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsruya et al. (2013/0035109 A1) in further view of Chen US 2017/0046510 A1.

Regarding claim 13, Tsruya discloses the method of claim 14. However, Tsruya does not disclose what Chen discloses wherein the one or more determined parameters for collection of radio data includes the frequency for collecting radio data (transmitting fingerprinting data [0216]);

It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Chen with that of Tsruya. Doing so would conform to well-known standards in the art of invention.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643